Citation Nr: 1033445	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-08 940	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Megan L. Engebretson







INTRODUCTION

The Veteran had active service from June 1980 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, 
Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran seeks entitlement to a compensable disability rating 
for hypertension.  This issue was remanded in January 2010 so 
that additional treatment records could be obtained and 
associated with the claims file.  In a letter that same month, 
the AMC requested that the Veteran submit the appropriate forms 
to allow VA to obtain his private treatment records.  The RO 
received the authorization form in February 2010.  However, in 
the Supplemental Statement of the Case issued later that month, 
the AMC stated that the Veteran had not submitted the form.  The 
record does not contain any further development of this issue.  
The private treatment records were not requested or obtained.

The United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by . . . the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, the issue must be remanded for 
consideration of the additional Diagnostic Codes.

As the Veteran submitted the proper authorization, and because 
the previous remand required that VA obtain the Veteran private 
treatment records, the issue must be remanded to complete the 
development previously requested.

Additionally, as this matter is being remanded for the reasons 
set forth above, and as the most recent VA examination of the 
Veteran was apparently conducted in December 2008, the Board 
finds that a contemporaneous VA examination would be of 
assistance in adjudicating this matter.  As such, on remand, the 
Veteran should be scheduled for an appropriate VA hypertension 
examination.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  The RO/AMC shall obtain private treatment 
records regarding hypertension or blood 
pressure readings from Dr. Kasper at Premier 
Medical Group.

2.  The RO/AMC should then arrange for the 
Veteran to be scheduled for an appropriate VA 
hypertension examination to determine the 
current extent of his service-connected 
hypertension.  The claims file must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should note the Veteran's blood 
pressure readings, as well as whether he uses 
medication to control his hypertension.  
Additionally, any other symptomatology 
resulting from his hypertension should be 
noted.  Any tests or studies deemed necessary 
should be accomplished.  The examiner should 
report findings in detail and comment on 
their impact on the Veteran's ability to 
engage in various types of activities and 
employment.  The examiner should explain the 
rationale for any opinion given. 
 
3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


